El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
*478Pedro Orcasitas Muñoz entabló demanda en la Corte de Distrito de San Juan, en cobro de pesos, contra Genaro Márquez Roig y Palmira López Gnzmán, esta última como heredera de Antonio López Cuadra representada por su tutora Josefa López Bustelo. Expedido el emplazamiento, fué diligenciado en la siguiente forma:
“Certificado de diligenciamiento del márshal. Certifico: que re-cibí el presente emplazamiento a los ocho de la mañana del día 17 de octubre de 1912 y que notifiqué el mismo personalmente el día 17 de octubre de 1912 a Doña Josefa López y a Don Genaro Márquez, deman-dado mencionado en dicho emplazamiento, entregando a dicho deman-dado y dejando en su poder personalmente en Humacao una copia de dicho emplazamiento y en poder del demandado G. Márquez y J. López una copia fiel y exacta de la demanda en el pleito mencionado en dicho emplazamiento. Fecha hoy día 17 de octubre de 1912. Florentino Hernández, márshal.”
Los demandados no contestaron la demanda. Se anotó su rebeldía a instancia del demandante y se registró la sentencia el 6 de diciembre de 1912. El 3 de enero de 1913, los deman-dados interpusieron contra ella el presente recurso de apela-ción basándolo en los dos motivos que siguen:
1. Que los demandados no quedaron sometidos a la juris-dicción de la corte porque el diligenciamiento de la citación no se hizo por ni a nombre del funcionario competente, y si se hizo por otra persona, no se acreditó debidamente.
2. Que la menor demandada no fué notificada personal-mente y no se la sometió nunca por tanto a la jurisdicción de la corte.
Examinemos el primer motivo. El apelante alega que te-nemos conocimiento judicial de que Florentino Hernández no era el Márshal de la Corte de Distrito de San Juan, ni el de la de Humacao, ni ninguno de los submárshals de cualquiera de dichas cortes. El apelado sostiene que si bien esto es así, de igual modo esta corte conoce que Florentino Hernández era el Márshal de la Corte Municipal de Humacao al tiempo *479de verificarse el emplazamiento y que, como tal, piído llevarlo a efecto y certificarlo válidamente.
El artículo 92 del Código de Enjuiciamiento Civil, tal como fué aprobado en 1904, dice así:
“La citación puede hacerse por el márshal del distrito donde se encontrare al demandado, o por cualquier otra persona mayor de diez y ocho años que no fuere parte en la acción. La citación' irá acom-pañada de una copia de la demanda a menos que dos o más de los demandados residieren en el mismo distrito, en cuyo caso sólo será necesario entregar una copia de la demanda a uno de los deman-dados. Cuando el márshal hiciere la citación, la devolverá a la oficina del secretario que la expidió, bajo su certificación de haber sido cum-' plimentada y de haber hecho entrega de la copia de la demanda que se hubiese acompañado a la citación. Cuando se diligenciare por cual-quier otra persona, se devolverá a la misma oficina, con la declaración jurada de dicha persona de que ha practicado la diligencia de citación y entregado la copia de la demanda, en caso de haberse acompañado. ’ ’
Dicho artículo fué adicionado en 1911 por la ley número 70, en el sentido de que al servirse la copia de la citación debe hacerse constar a su dorso y por quien la haga, una copia literal del diligenciamiento y fecha de éste consignado en el original.
El Código de Enjuiciamiento Civil comenzó a regir el 1 de julio de 1904, y en igual fecha comenzaron también a regir la ley .para reorganizar el sistema judicial en Puerto Eico y la ley creando el cargo de márshal de distrito.
Puerto Eico, por la sección Ia. de la ley sobre reorganiza-ción del sistema judicial de 1904, quedó dividido en siete dis-tritos judiciales. En la misma ley, en su sección 8a., se dice que habrá un juez municipal para cada distrito judicial municipal y se establecen y nombran los distritos judiciales muni-cipales. Estos preceptos han sido enmendados en diferentes ocasiones, pero las divisiones fundamentales de siete distri-tos judiciales en cada uno de los cuales existe una corte de distrito, y de varios distritos judiciales municipales en cada uno de lo*s cuales existe una corte municipal, ha subsistido, y, *480cuando se habla de un distrito judicial solamente, debe enten-derse uno de los siete en que está dividido Puerto Rico. Para designar un distrito judicial municipal, debe agregarse a las palabras distrito judicial, la palabra municipal.
Habiendo en consideración lo expuesto, es evidente que cuando el legislador en 1904, en el artículo 92 del Código de Enjuiciamiento Civil, dijo que la citación podía hacerse “por el márshal del distrito,” se refirió a los márshals de las cortes de distrito, y nó a los municipales. Tal es la recta interpre-tación de dichas palabras, siempre que se trate, desde luego, de procedimientos tramitados en las cortes de distrito que fueron sin duda los que tuvo en su mente la Legislatura al redactar el Código de Enjuiciamiento Civil. Cuando se trate de procedimientos seguidos en las cortes municipales, al adap-tar a ellos las disposiciones del Código de Enjuiciamiento Civil, claro es que las palabras “márshal del distrito” interpre-tadas racionalmente, se refieren al márshal del distrito judicial municipal.
En el presente caso el procedimiento se originó en la Corte de Distrito de San Juan y, en tal virtud, el márshal a que se refiere el estatuto, era el de distrito y no el municipal.
Es cierto que la ley dispone también que el emplazamiento puede diligenciarse “por cualquiera otra persona mayor de' 18 años y que no fuere parte en la acción,” y que dentro del concepto “cualquiera otra persona” cabe comprender a un márshal municipal, pero si el márshal de la Corte Municipal de Humacao actuó en este caso como pudiera hacerlo cual-quiera otra persona, no debió haber certificado el acto, sino prestado y acompañado la declaración jurada que exige el estatuto.
liemos consultado cuidadosamente la jurisprudencia con respecto a esta materia y toda ella está conforme en que para que un demandado quede sometido a la jurisdicción de una corte, es necesario que se le cite en la forma que la ley prescribe, y, además, que se devuelva a la corte una cons-tancia de haberse llevado a efecto la citación, dé la cual *481aparezca que los requisitos exigidos por el estatuto se cum-plieron debidamente; todo ello sin perjuicio de lo dispuesto en el artículo 98 del Código de Enjuiciamiento. Civil.
Tal constancia, que constituye la prueba de la' citación,, debe ser auténtica y fehaciente. Si la citación la verifica el mársbal, basta su certificación expedida bajo, la fe del jura-mento que prestara para ejercer su cargo; si la lleva a efecto un submárshal regular que baya prestado, también un previo juramento para ejercer su cargo y que actúe por y bajo la autoridad del mársbal, basta de igual modo su certificación expedida y firmada por él a nombre del mársbal por y bajo cuya autoridad actúa, y, por último, si la realiza cualquiera otra persona, bien sea funcionario o particular, debe enr tonces acreditarse el acto por medio de la declaración jurada de dicha persona.
Estudiados los becbos de este caso a la luz de la ley y de la jurisprudencia, es necesario concluir que el primer motivo dél recurso está bien fundado. El diligenciamiento de lá citación no se autenticó en la forma que exige el estatuto. Ante la corte no existía la constancia debida de haberse prac-ticado la citación, y los .demandados no estaban aún, por tanto, bajo la jurisdicción de la corte.
De igual modo está bien fundado el segundo motivo del recurso. Aún aceptando como válido el certificado expedido por el Mársbal de la Corte Municipal de Humacao, resultaría siempre que la menor demandada no fué citada pérsonal-mente y que, en tal virtud, nunca quedó sometida a la juris-dicción de la corte, ni pudo anotarse su rebeldía, ni dictarse sentencia contra ella.
En la demanda se alega que Genaro Márquez y Antonio López debían cierta cantidad al demandante, que Antonio López murió y le berédó su bija' Palmira, menor de diez y ocho años, y que Josefa López fúé nombrada tutora de'lá menor Palmira. En el alegúío del apelado .se dice que PaL mira no era menor de diez y ocho, sino menor de ocho años! Esto podrá ser en realidad de verdad ló cierto,' pero como el *482récord no fue corregido, debemos atenernos a las resultancias del mismo. Además, el hedió de si Palmira es menor de diez y ocho o menor de ocho años, no afecta esencialmente a la resolución de la cuestión planteada.
El artículo 93 del Código de Enjuiciamiento Civil, en lo pertinente, dice así:
“La citación se hará mediante entrega de una copia de la misma, como sigue:
“3. Si fuere contra un menor de catorce años que residiere en la Isla, a dicho menor personalmente, así como también a su padpe, madre o tutor; y si ninguno de éstos se encontrare en la Isla, en-tonces a cualesquiera de las personas que tuvieren a su cargo o cuidado ■dicho menor, o con quien viviere o en cuyo servicio estuviere em-pleado
“6. En los demás casos al demandado personalmente.”
De acuerdo, pues, cou la letra de la ley que es tan clara que no puede interpretarse de otro modo, en todo caso en que se demande a un menor de edad, es necesario que se le cite personalmente.
Esta cuestión no es nueva. Este Tribunal Supremo en el caso de Vías v. Sucesión Péres et al., 15 D. P. R., 732, estableció la siguiente doctrina: “Cuando los demandados son me-nores de edad el emplazamiento deberá notificarse al padre o representante del menor, siendo indispensable en todo caso la notificación personal de los menores demandados, ya conste © nó que son mayores o menores de 14 años; siendo ade-más necesario para que la corte adquiera jurisdicción sobre tales menores que el certificado de diligenciamiento por el márshal demuestre que han sido notificados personalmente.”
Y la Corte Suprema de California, interpretando y aplicando preceptos de ley iguales a los vigentes en Puerto Rico sobre la materia, en el caso de Fanning v. Foley, 99 Cal., 336, resolvió que una citación hecha al guardián de un menor sin verificarla personalmente además al menor, era insuficiente; que la rebeldía registrada en contra del guardián no obligaba *483ni al guardián ni al menor, y que el decreto dictado sobre la base de la rebeldía era absolutamente nulo.
A primera vista parece que la citación personal de un menor de catorce años, habiéndose citado a su representante legal, es completamente ineficaz y no responde a fin práctico alguno. Sin embargo, si se analiza la cuestión a fondo se verá que uno de los fines de la ley es, mientras ello sea posi-ble, el de asegurarse de modo directo de la existencia real y positiva del demándado antes de que quede sometido a la jurisdicción de la corte.
Por las razones expuestas, debe declararse con lugar ei recurso y revocarse la sentencia apelada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.